EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Mr. Sean Combs (Reg. No. 75,147), on 9/1/2022. 

The application has been amended as follows: 
Please amend the claims filed on 8/22/2022 as follows. 
1-6. (Canceled) 
7. (Currently Amended) A computing device comprising:
a processor; and
a storage device comprises a non-volatile memory and a volatile memory, a multi-user simulated contactless payment card application and instructions stored in the storage device that when executed by the processor, cause the computing device to:
receive a request to be provisioned with a payment card profile information of first initiating a first payment transaction, wherein the request comprises identification information of the first user;
execute the multi-user simulated contactless payment card application;
communicate a provisioning request for [[a]] the payment card profile information of the first user to a bridge service, wherein the provisioning request comprises the identification information of the first user;
receive, from the bridge service, the payment card profile information comprising a single use key in response to communicating the provisioning request  wherein the is generated by the bridge service for the first payment transaction; 
store the payment card profile information of the first user in the volatile memory; 
communicate a transaction message comprising the payment card profile information to a payment network to complete the first payment transaction, wherein the transaction message comprises the received payment card profile information; and
first by deselecting the multi-user simulated contactless payment card application upon completion of the first payment transaction.
8. (Currently Amended) The computing device of claim 7, wherein the volatile memory is a CLEAR ON DESELECT memory.
9. (Original) The computing device of claim 7, wherein the payment card profile information further comprises a personal account number.
10. (Currently Amended) The computing device of claim 7, further comprising instructions that when executed by the processor, further cause 
in response to receiving the requestfirst the transaction with the payment card profile information of the first 
11. (Currently Amended) The computing device of claim 10, wherein the instructionsthat when executed by the processor, further cause 
obtain a biometric of the first 
communicate the biometric to the bridge service.
12-14 (Canceled)
15 (Currently Amended) The computing device of claim 7, further comprising instructions that when executed by the processor, further cause 
receive a second request to be provisioned for a second user initiating a second payment transaction, wherein the request comprises second identification information of the second user, wherein the second user is different than the first 
execute the multi-user simulated contactless payment card application;
communicate a second provisioning request for a second payment card profile information of the second user to a bridge service, wherein the second provisioning request comprises the second identification information of the second user;
receive, from the bridge service, the second payment card profile information comprising a second single use key in response to communicating the provisioning request, wherein , wherein the [[a]] second single use key is generated by the bridge service for the second payment transaction; and
store the second payment card profile information of the second user in the volatile memory. 
16. (Currently Amended) The computing device of claim 15, further comprising instructions when executed by the processor, further cause 
communicate a second transaction message comprising the second payment card profile information to the payment network to complete the first payment transaction, wherein the transaction message comprises the received payment card profile information; and
by deselecting the multi-user simulated contactless payment card application upon completion of the second payment transaction.
Reasons for Allowance
The application is directed to security. The instant claims are directed to a computing device comprising a processor and a storage device comprising a non-volatile memory and a volatile memory.
Specifically, applicant teaches receiving a request to be provisioned with a payment card profile information of a first user initiating a first payment transaction, communicating a provisioning request for the payment card profile information of the first user to the bridge service and receiving from the bridge server the payment card profile information, storing the payment card profile information of the first user. However, this is taught by Artman (US 10,235,692B2: 14:22-15:33, 16:59-17:3, 16:10-19, 16:35-46). Furthermore, application teaches receiving the payment card profile information from the bridge server, storing the payment card profile information, communicating a transaction message comprising the payment card profile information to a payment network; and upon completion of the communication of the transaction message to the payment network, erase the payment card profile information. However, this is taught by Yu (US 11,042,857B2: 1:40-57, 4:14-21, 4:54-60, 7:4-10, 8:61-9:12, 10:57-60).  Additionally, applicant teaches the payment card profile information comprising a single use key. However, this is taught by Collinge (US 10,007,909B2: 15:31-45). Moreover, applicant teaches storing the card information in the volatile memory and erasing the card information from the volatile memory. However, this is taught by Tosaki (WO-2016/136317A1: page 4, para 9 (by disclosing RAM4 storing the input card information)), para 10 (by disclosing deleting the card information from RAM4)).

However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
…receive a request to be provisioned with a payment card profile information of a first user initiating a first payment transaction…
communicate a provisioning request for the payment card profile information of the first user to a bridge service…
receive, from the bridge service, the payment card profile information…
store the payment card profile information of the first user in the volatile memory; 
communicate a transaction message comprising the payment card profile information to a payment network to complete the first payment transaction…
erase the payment card profile information of the first user from the volatile memory by deselecting the multi-user simulated contactless payment card application upon completion of the first payment transaction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685